Citation Nr: 0938291	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  08-20 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to May 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied service connection for degenerative 
disc disease of the lumbar spine and rheumatoid arthritis.  
In an August 2008 rating decision, the RO granted service 
connection for degenerative disc disease of the lumbar spine.  
That constitutes a full grant of the benefit sought on appeal 
with respect to that issue.  Consequently, the only issue 
remaining on appeal is as set forth on the title page of this 
decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Prior to a final decision being rendered by the Board, the 
Veteran requested withdrawal of the issue of entitlement to 
service connection for rheumatoid arthritis.


CONCLUSION OF LAW

Criteria for withdrawal of the Veteran's Substantive Appeal 
on the issue of entitlement to service connection for 
rheumatoid arthritis have been met.  38 U.S.C.A. §§ 5103(a), 
5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b)(c) (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 
20.204(b).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  See 38 
C.F.R. § 20.204(c).

The Veteran sought service connection for a low back 
disability, claiming the disability as both degenerative disc 
disease of the lumbar spine and rheumatoid arthritis.  In an 
August 2008 rating decision, the RO granted service 
connection for degenerative disc disease of the lumbar spine, 
the only disability for which there is a medical diagnosis.  
Although the Veteran has expressed his disagreement with the 
assignment of the initial rating assigned for his back 
disability, he no longer desires to pursue his claim of 
entitlement to service connection for rheumatoid arthritis.

The Veteran appeared before the Board in August 2009 in hopes 
of pursuing his claim of entitlement to a rating higher than 
10 percent for degenerative disc disease of the lumbar spine.  
Unfortunately, it was not explained to him before his long 
drive to Jackson that the only issue over which the Board has 
jurisdiction is the claim of entitlement to service 
connection for rheumatoid arthritis.  After a discussion with 
his representative, the Veteran testified before the Board 
that he desired to withdraw his appeal of the RO's denial of 
service connection for rheumatoid arthritis.

As the Veteran has withdrawn his appeal, there remain no 
allegations of errors of fact or law for consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.  The Board 
will not remand the issue of entitlement to a higher initial 
rating for degenerative disc disease of the lumbar spine 
pursuant to Manlincon v. West, 12 Vet. App. 238 (1999) as 
that appeal was already initiated at the RO in August 2009.


ORDER

The claim of entitlement to service connection for rheumatoid 
arthritis is dismissed.




____________________________________________
Kristi Barlow
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


